PER CURIAM:
Andre Ward appeals from the motion court's judgment denying his Rule 24.035 motion for post-conviction relief following an evidentiary hearing. He contends that the motion court clearly erred in denying the motion because the plea court accepted his plea without making an adequate determination on the record that he knowingly and intelligently waived counsel as required by section 600.051. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).